 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0142-JAM
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
14   DEAN ORLAND YOUNG, JR. and                          Date:      April 23, 2019
     ISAIAH ELIJAH COLE,                                 Time:      9:15 a.m.
15                                                       Judge:     Hon. John A. Mendez
                                  Defendants.
16

17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Dean Orland

19 Young, Jr. and Isaiah Elijah Cole, through their respective counsel, stipulate that the status conference

20 currently set for April 23, 2019, be continued to July 16, 2019, at 9:15 a.m.

21          On July 27, 2018, Mr. Young was arraigned on the six-count Indictment in this case. (ECF Nos.

22 18, 21.) Mr. Cole was arraigned three days later. (ECF No. 22.) In the days following, the government

23 produced to the defense discovery that includes 219 pages of reports and memoranda, 445 photos, and a

24 litany of audio and video recordings. Counsel for both defendants require additional time to review these

25 materials, to discuss them with their clients, to conduct research into any potential suppression issues or

26 motions to dismiss, to conduct additional investigation, and to otherwise prepare for trial. In addition, in

27 the coming weeks, the government anticipates producing additional discovery that will include forensic

28 data from one or more cellular phones, and several additional audio and video files.

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       1
      STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for April 23,

 2 2019, be continued to July 16, 2019, at 9:15 a.m. The parties further agree that time under the Speedy

 3 Trial Act should be excluded from the date the parties stipulated, to and including July 16, 2019, under

 4 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479, [Local

 5 Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendants in a speedy trial.

10                                                         Respectfully submitted,

11

12 Dated: April 19, 2019                                   _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
13                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
14

15 Dated: April 19, 2019                                   _/s/ THD for Jerome Price__________
                                                           JEROME PRICE
16                                                         Assistant Federal Defender
                                                           Attorney for Defendant Dean O. Young, Jr.
17

18 Dated: April 19, 2019                                   _/s/ THD for Peter Kmeto___________
                                                           PETER KMETO
19                                                         Attorney for Defendant Isaiah E. Cole
20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        2
      STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including July 16,

 9 2019, shall be excluded from computation of time within which the trial in this case must be commenced

10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the April 23, 2019 status conference be

12 continued to July 16, 2019, at 9:15 a.m.

13

14 Dated: April 19, 2019                                   /s/ John A. Mendez______________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
      STATUS CONFERENCE
